                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


Rhonda S. Powell,                                          Case No. 3:17CV1795

                           Plaintiff

               v.                                           ORDER

Commissioner of Social Security,

                           Defendant


       This is a Social Security case in which the plaintiff, Rhonda Powell, appeals the

Commissioner’s decision denying her application for benefits.

       Pending is Magistrate Judge Parker’s Report and Recommendation, which recommends

that I affirm the Commissioner’s decision. (Doc. 20). The Magistrate Judge advised that any

objections to the R&R were due within fourteen days, but that deadline has passed without an

objection from Powell. Accordingly, I conclude that Powell has forfeited her right to de novo

review. Amison v. Legg, 2015 WL 853526, *1 (N.D. Ohio 2015) (Lioi, J.).

       It is, therefore,

       ORDERED THAT:

       1.      The Magistrate Judge’s Report and Recommendation (Doc. 20) be, and the same
               hereby is, adopted as the order of the court; and

       2.      The Commissioner’s decision be, and the same hereby is, affirmed.

       So ordered.

                                                    /s/ James G. Carr
                                                    Sr. U.S. District Judge
